Citation Nr: 1540978	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-36 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a liver disability, to include hepatitis A, hepatitis C, and liver damage including bridging fibrosis, and distended liver and nodules on liver. 


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel










INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  While the Veteran's jurisdictional RO is in Chicago, Illinois, the Veteran's claim was processed by the Tiger Team in Cleveland, Ohio. 

In November 2006, the Veteran filed a request for compensation stating that he "contracted hepatitis while on active duty" and that his "liver deteriorated to the point of bridging fibrosis and hepatitis."  The Veteran's claim did not specify any type of hepatitis.  In his July 2008 Notice of Disagreement, however, the Veteran made clear that he did not intend to limit his claim to hepatitis C.  The Veteran stated that he contracted "hepatitis" while on active duty, rather than hepatitis C, which "was not detectable until the late 1980's."  In the Veteran's Form 9, filed August 2010, the Veteran stated that he "applied for disability compensation due to liver damage from Hepatitis 'A' and twice now [he has] been denied compensation for Hepatitis 'C'." 

Although the RO construed the Veteran's statements as a new claim for benefits, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Clemons v. Skinseki, 23 Vet. App. 1, 5 (2009).  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowsi v. Shinseki, 23 Vet. App. 79, 86 (2009).  	

It is clear that the Veteran initially intended to make a claim for hepatitis A and liver damage.  Furthermore, the evidence shows that the Veteran attempted to clarify his intent throughout the claim process.  In light of the Veteran's initial claim for hepatitis A and liver damage, his supporting statements and evidence, and his current diagnosis of chronic hepatitis C, the Board will thus restyle the Veteran's claim as one for entitlement to service connection for hepatitis A, hepatitis C, and liver damage.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claim.  The Veteran's claim has been extended to encompass the issues of entitlement to service connection for hepatitis A, hepatitis C, and liver damage, but there is insufficient medical evidence for the Board to make any determination on the merits.  

Social Security Administration (SSA) Records

In a February 2007 statement the Veteran reported he was deemed totally disabled by SSA.  The record also contains a letter from SSA noting the Veteran was found disabled under their rules in January 2006.  VA's duty to assist extends to obtaining records from SSA. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is required to obtain SSA records when they may be relevant to the claim).  Therefore, a search for the complete file from the SSA should be undertaken.

Medical Examination Requirement

In disability compensation claims, a medical examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and also describes the disability in sufficient detail so that the Board can make a fully-informed decision.  See id.
VA did not order a medical examination for the Veteran's hepatitis A and liver damage claims.  The medical opinion did not address the Veteran's assertion that he was diagnosed and treated for hepatitis in 1971, nor does he address the Veteran's station at Camp Lejeune between 1969 and 1971 or claimed duties of burning excrement.  In light of this and because the Board has restyled the Veteran's claim to encompass the issues of entitlement to service connection for hepatitis A and liver damage, a remand for a medical examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  Schedule the Veteran for a VA medical examination to determine the nature, onset and etiology of the Veteran's liver disability, to include hepatitis, types A and C, bridging fibrosis, distended liver and nodules on the liver.  The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished. 

Following a review of the claims file and examination of the Veteran, the examiner is asked to address the following:

whether it is at least as likely as not (50 percent or more probability) that the Veteran has a current liver disability, to include but not limited to hepatitis, types A and C, bridging fibrosis, distended liver and nodules on the liver, as a result of his active service.  

The examiner must comment on the Veteran's report of being diagnosed and treated for hepatitis in 1971 and the Veteran's station at Camp Lejeune between 1969 and 1971, as well as the Veteran's duties of working the latrines and handling human waste, as risk factors.

A complete rationale must be provided for any opinions expressed. 

3.  After completing the above and any additional development deemed necessary, readjudicate the claim. If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

